DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are currently pending and allowed.

Response to Remarks
Applicant’s arguments, see Remarks, filed on 11/01/2021, with respect to rejections under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Clementi et al. (Pub. No.: US 2015/0262136), Belchee (Pub. No.: US 2014/0279453), Cole et al. (Pub. No.: US 2017/0091873), and Doyle (Pub. No.: US 2015/0088740) are the best references found by Examiner.  However, Examiner agrees with Applicant’s Remarks filed on 11/01/2021 that these references, whether individually or combined, fail to teach every limitation in the amended claims.  None of these references teaches a payer pays a payee by capturing a physical check with mobile device and entering the name of the payee to be combined with an image of the physical check to create an image file.  Cole teaches prompting payer for the payee’s identity only when OCR fails to extract the information from check image, but the present claims require the payer to input the payee’s name instead of extracting it from check image.  Doyle describes a process of creating electronic check, where no physical check is involved.  As such, the cited references fail to teach “presents, on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks and a payee widget configured to receive names of payees, receive a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer, receive a name of a payee via the payee widget, inputs the check image and the received name of the payee into an image file, and transmits the image file containing the check image and the received name of the payee to the server of the payee financial institution; receive, at the server of the payee financial institution and from the application on the mobile device of the payer, the image file, wherein the paper check corresponds to a payer account of the payer”, which is required by independent claim 1, 8, and 14.  Therefore, claims 1-20 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
DEC-2021